DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s RCE with response/argument filed 08/17/2021. Claims 1-20 have been amended and no claims have been newly added. Accordingly, claims 1-20 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 under the 35 U.S.C. 103 rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended claims 1, 8, and 15 recite “wherein the route restrictions include a set of one or more waypoints that the vehicle is required to travel through based on a policy of a shipping organization.” The added limitation appears to be silent in the specifications filed 02/25/2019. Para 0023 of the specifications describe a “preference” being represented by a route restriction as a route restriction origin area, and that “the route restriction can also include a rule indicating that a vehicle must travel through the waypoint”, however they are silent in regard to the route restrictions/waypoints being based on a shipping organization policy. Therefore, the claims contain subject matter which was not described in the specifications in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, had possession of the claimed invention. Appropriate correction is required.
Claims 2-7, 9-14, and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for being dependent on rejected independent claims 1, 8, and 15, and for failing to cure the deficiencies as recited above.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 line 7 recites “the operational set of stops”. There exists a lack of antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 20 line 7 recites “the operational set of stops”, while independent claims 1 and 15 recite “a set of operational stops”. It is unclear to the examiner what comprises an “operational set of stops” in claim 20, and how it compares to “a set of operational stops” from the previous independent claims. The examiner recommends changing “the operational set of stops” to “a set of operational stops”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 8-9, 12, 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fuller et al. US20160155086A1 (henceforth Fuller) in view of Park et al. US20180350366A1 (henceforth Park)

Regarding claim 1,
Fuller discloses:
A method, comprising: receiving, by a first device and from a second device, a request for a set of navigational instructions for a vehicle,
(See Fig. 2B, para 0020 and 0065)
wherein the request includes: stops data that identifies a set of operational stops for the vehicle, wherein at least one stop of the set of operational stops is a delivery stop at which the vehicle is to stop for delivery of an item of cargo,
(See Fig. 6, para 0020-21, and para 0065, “cargo delivery data sent by the host trucking management system 110”, wherein the cargo delivery data includes at least a first cargo delivery location)
 and fuel request data that indicates to add one or more fuel stops; (See Fig 2B and para 0069, “refueling information 220”, which includes the location where fuel should be obtained by the truck driver.)
receiving, by the first device, route restriction data that identifies route restrictions that are to be considered when generating the set of navigational instructions, wherein the route restrictions include a set of one or more waypoints that the vehicle is required to travel through based on a policy of a shipping organization;
(See para 0010, and 0100-0101, the operational software detects when the driver detours from a designated route, and is requested to return back to the designated route (i.e. set by the shipping organization), therefore the designated route represent a route that the vehicle is required to travel through. 

Additionally in para 0108, the waypoint is the route that the driver carrying hazardous materials have to follow (i.e. that the vehicle is required to travel through based on a policy of a shipping organization). The designated route for drivers carrying hazardous materials contains the set of one or more waypoints (that the vehicle is required to go through.)
selecting, by the first device and based on analyzing the route restriction data, the set of one or more waypoints; determining, by the first device, an initial route through an initial set of stops that includes the set of operational stops and the set of one or more waypoints; -2-PATENT U.S. Patent Application No. 16/284,779 Attorney Docket No. 20180449

 obtaining, by the first device, fuel selection data that is to be used to identify a set of fuel stops; identifying, by the first device, a subset of fuel stops, of the set of fuel stops, that are within a threshold distance of the initial route; 
(See Fig. 2B, block 220, and para 0069, “refueling information 220” is provided during the driver’s travel from the first cargo pick-up location 210 to the first cargo delivery location 215, which represent locations where fuel should be obtained by the truck driver. The fuel locations are at a remote location during execution of the delivery order (see para 0016), therefore the set of fuel stops are within a threshold distance of the initial route. Furthermore information is provided to the driver that includes intermediate fuel stops (see para 0098)).
selecting, by the first device, the one or more fuel stops, of the subset of fuel stops, to include in the set of stops, wherein the one or more fuel stops are selected based on at least one of: fuel data that identifies an amount of available fuel within the vehicle, fuel cost data that identifies a cost of fuel at the subset of fuel stops, weather data that identifies a weather forecast for areas that are near the subset of fuel stops, or traffic data for traffic within a threshold distance of the subset of fuel stops; 

determining, by the first device, the set of navigational instructions of an updated route that includes an updated set of stops, wherein the updated set of stops include: the set of operational stops, the set of one or more waypoints, and the one or more fuel stops; and providing, by the first device and to the second device, the final updated route to permit the vehicle to be navigated based on the final updated route.
(See para 0155, pressing the “Add Stop” icon results in a stop (which includes fuel stops) being loaded into the sequence of events for navigation). Adding a stop updates the route to include the updated set of stops, which includes operational stops (see Fig. 2B, block 210, 215, 230), the one or more fuel stops (i.e. refueling information, block 220), and the set of one or more waypoints (see para 0108, 

Fuller do not specifically disclose selecting via a machine learning model the one or more fuel stops. However, Park discloses:
selecting via a machine learning model the one or more fuel stops, of the subset of fuel stops, to include in the set of stops
(Fig. 8 shows a model-based learning diagram (para 0142) for selecting a fuel stop, wherein the model-based learning is performed by substituting obtained information in a learning algorithm, which is implemented using a Deep Neural Network (DNN), a Convolutional Neural Network (CNN), a Recurrent Neural Network (RNN), a Deep Belief Network (DBN), or a deep Q-network (para 0143).  

The situation analysis model 226-2 (i.e. the model obtained from the learning result in Fig. 8) is set to meet the user's usage pattern (para 0145), and the situation analysis model 226-2 obtained as a learning result is sent to the target operation determiner 240 (para 0146) wherein the target operation determiner 240 determines a target operation (para 0147). In para 0152, “the operation determiner 240 may compare a plurality of factors with the obtained situation analysis model 226-2, detect a factor with the highest similarity from among the plurality of factors and determine an operation. For this, the operation determiner 240 may use a similarity measure method. For example, to determine a gas station, the operation determine recommending of the particular gas station as a target operation.” The recommended gas station is selected using the situation analysis model 226-2 of Fig. 8 which uses a model-based learning method (i.e. learning algorithm 224-2). Therefore, a machine learning model (i.e. the situation analysis model 226-2 of Fig. 8) is used for selecting a gas station (i.e. a fuel stop).)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Fuller to incorporate the teachings of Park to include selecting via a machine learning model the one or more fuel stops in order to determine a gas station that corresponds to a recommended gas station for the user (para 0152, Park), which results in an enhanced navigation guidance along a route. Selecting a fuel stop via a machine learning model creates a more robust system since it can more effectively recommend a gas station to the user.

	Regarding claim 2, 
	Fuller discloses:
wherein the updated route includes the one or more fuel stops while remaining in compliance with the route restrictions that require the vehicle to travel through the set of one or more waypoints.


Regarding claim 5, 
	Fuller discloses:
determining, before selecting the set of one or more waypoints, a set of legs of the initial route, wherein the set of legs are determined based on a start location and the set of operational stops identified in the request; 
(See Fig. 2B and para 0065, the set of legs is determined based on a start location and the set of stops, wherein the cargo delivery data set sent by the host trucking management system 110 contain cargo delivery location (see para 0021) and represents the set of stops that the truck driver will have to go through. The set of waypoints represent the route that the vehicle is required to travel through (para 0108), therefore the set of legs of the initial route is determined before selecting the set of one or more waypoints.)
wherein identifying the subset of fuel stops comprises: identifying, for a leg of the set of legs, the subset of fuel stops that are within a particular threshold distance of the leg.
 (See Fig. 2B, block 220, and para 0069, “refueling information 220” is provided during the driver’s travel from the first cargo pick-up location 210 to the first cargo delivery location 215, which represent locations where fuel should be obtained by the truck driver. The fuel locations are at a remote location during execution of the delivery order (see para 0016), therefore the set of fuel stops are within a threshold distance of the initial route (i.e. the leg). Furthermore information is provided to the driver that includes intermediate fuel stops (see para 0098)), and intermediate fuel stops represent fuel stops that are within the route of the delivery locations, which is a particular distance threshold of the leg.)

Regarding claims 8-9, and 12,
All limitations have been examined with respect to the method in claims 1-2 and 5. The device taught/disclosed in claims 8-9 and 12 can clearly perform the method as recited in claims 1-2 and 5. Therefore claims 8-9 and 12 are rejected under the same rationale.

Regarding claims 15 and 17-18,
All limitations have been examined with respect to the method in claims 1-2 and 5. The apparatus taught/disclosed in claims 15 and 17-18 can clearly perform the method as .

Claims 3-4, 6, 10-11, 13, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fuller and Park further in view of Rinscheid US20090234577A1

Regarding claim 3, 
Fuller does not specifically state wherein the route restrictions, that include the one or more sets of waypoints, also include a set of route restriction origin areas and a set of route restriction destination areas; and  41PATENTDocket No. 20180449wherein the method further comprises: determining, before selecting the set of one or more waypoints, a set of legs that are based on a start location and the set of operational stops; determining a set of leg origin areas and a set of leg destination areas for the set of legs; determining that a particular leg origin area, of the set of leg origin areas, is located within a particular route restriction origin area of the set of route restriction origin areas; determining that a particular leg destination area, of the set of leg destination areas, is located within a particular route restriction destination area of the set of route restriction destination areas, wherein the particular route restriction origin area and the particular route restriction destination area are part of a route restriction that includes a waypoint; and wherein selecting the set of one or more waypoints comprises: selecting a waypoint, as part of the set of one or more waypoints, based on determining that the particular leg origin area is located within the particular route restriction origin area and based on 
However, Rinscheid teaches:
wherein the route restrictions, that include the set of one or more waypoints, also include a set of route restriction origin areas and a set of route restriction destination areas; 
(See Fig. 5, a starting point S and a destination D are obtained from a user input (para 0036). Therefore, the user sets the starting point S and destination D (i.e. setting its route restriction origin and destination area). The starting points S and destination point D are the additional restriction related to the origin and destination area)
wherein the method further comprises: determining, before selecting the set of one or more waypoints, a set of legs that are based on a start location and the set of stops; 
(See Fig. 5 and para 0036, “With reference to FIG. 5, waypoints 501-509 are obtained from, e.g., a CD that includes a selection of tours, in the form of geographic coordinates. Furthermore, a starting point S and a destination D may be obtained from the data source, yet these may also be determined by the vehicle's current position or by user input” The set of legs are determined based on a start location (i.e. starting point S) and the set of stops (i.e. waypoints 501-509 in Fig. 5). For example, the set of legs include a leg from starting point S to point 501, and a leg 
determining a set of leg origin areas and a set of leg destination areas for the set of legs; (All routes shown in Fig. 5 are considered legs. Therefore, the set of leg origin areas is represented by starting point S to the waypoints succeeding starting point S. For example, a set of leg origin areas is the route from starting point S to waypoint 501, and from waypoint 501 to waypoint 502. Similarly, the set of leg destination areas are represented by destination point D to the waypoints preceding destination point D. For example, a set of leg destination area includes the route from waypoint 507 to waypoint 508, and from waypoint 508 to destination point D.)
determining that a particular leg origin area, of the set of leg origin areas, is located within a particular route restriction origin area of the set of route restriction origin areas; 
(In Fig. 5 and in para 0042, “The obligatory waypoints 502, 504, and 507 are marked as full circles, whereas the remaining waypoints 501, 503, 505, 506, 508, and 509 are displayed as empty circles. The starting point S and the destination D are also obligatory and as such, are marked with a full circle.” The particular leg origin area is located within a particular route restriction origin area (i.e. from obligatory starting point S to obligatory waypoint 502).
determining that a particular leg destination area, of the set of leg destination areas, is located within a particular route restriction destination area of the set of route restriction destination areas, wherein the particular route restriction origin area and the particular route restriction destination area are part of the route restrictions that include the set of one or more waypoints;
(In Fig. 5 and in para 0042, “The obligatory waypoints 502, 504, and 507 are marked as full circles, whereas the remaining waypoints 501, 503, 505, 506, 508, and 509 are displayed as empty circles. The starting point S and the destination D are also obligatory and as such, are marked with a full circle.” The particular leg destination area is located within a particular route restriction destination area (i.e. from obligatory waypoint 507 to obligatory destination point D), wherein the particular route restriction origin area and the particular route restriction destination area are part of a route restriction that includes the set of one or more waypoints (i.e both sets of legs includes waypoint 501 and 509).
and wherein selecting the set of one or more waypoints comprises: selecting a waypoint, as part of the set of one or more waypoints, based on determining that the particular leg origin area is located within the particular route restriction origin area and based on determining that the particular leg destination area is located within the particular route restriction destination area.
(In para 0041, “In a next step 405, a user inputs additional obligatory waypoints. The user may, for example, decide that he definitely wants to see a particular sight on the tour or definitely wants to travel along a particular route section. Accordingly, the user may be given the possibility of inputting an obligatory waypoint in order to force guidance past said waypoint.” A waypoint is selected as part of one or more waypoints, wherein the route restriction origin and destination areas are starting 

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Fuller to incorporate the teachings of Rinscheid to include all of the limitations recited in claim 3 in order to provide a method of operating a navigation system that results in an enhanced route guidance along a given route. For example, setting restriction origin and destination areas allows a user to set navigation restriction boundaries and thus further specify a user’s navigation intent (i.e. a user is able to be more specific in their navigation intent), which results in an enhanced navigation guidance along a route.

Regarding claim 4, 
	Fuller discloses:
determining a set of legs of the initial route based on a start location of the vehicle and the set of operational stops identified in the request;
(See Fig. 2B, the set of legs of the initial route is based on a start location (i.e. from the current location to the first cargo pick-up location 210), and the set of stops that are identified in the request. For example, the set of legs of the initial route includes 

Fuller does not disclose wherein selecting the set of one or more waypoints comprises: selecting a waypoint, of the set of one or more waypoints, based on at least a part of a geographic area of a leg, of the set of legs, being included in a geographic area of the waypoint.
However, Rinscheid teaches:
wherein selecting the set of one or more waypoints comprises: selecting a waypoint, of the set of one or more waypoints, based on at least a part of a geographic area of a leg, of the set of legs, being included in a geographic area of the waypoint.
(In para 0041, “In a next step 405, a user inputs additional obligatory waypoints. The user may, for example, decide that he definitely wants to see a particular sight on the tour or definitely wants to travel along a particular route section. Accordingly, the user may be given the possibility of inputting an obligatory waypoint in order to force guidance past said waypoint.” A waypoint is selected as part of one or more waypoints, wherein the route restriction origin and destination areas are starting point S and destination point D, respectively. Since the restriction origin and destination areas are still defined as the starting and destination points, then selecting a waypoint comprises selecting a waypoint based on a geographic area of a 

Regarding claim 6, 
Fuller does not specifically state removing the set of one or more waypoints from the set of updated stops of the updated route; providing a final route to the second device in a manner that causes the final route to traverse through a set of final stops without the set of one or more waypoints 
However, Rinscheid teaches:
 removing the set of one or more waypoints from the set of updated stops of the updated route; providing a final route to the second device in a manner that causes the final route to traverse through a set of final stops without the set of one or more waypoints 
(In para 0042, “Again referring to FIG. 5, the initial route is marked by a dashed line 510. Black arrowheads mark the direction in which the route is supposed to be traveled. The obligatory waypoints 502, 504, and 507 are marked as full circles, whereas the remaining waypoints 501, 503, 505, 506, 508, and 509 are displayed as empty circles. The starting point S and the destination D are also obligatory and as such, are marked with a full circle. The non-obligatory waypoints (empty circles) only have the function to define the initial route. After the initial route has been determined, these waypoints may be discarded” Fig. 5 shows the route 510 with obligatory waypoints marked as full circles and the remaining waypoints marked as 

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Fuller to incorporate the teachings of Rinscheid to include removing the set of one or more waypoints from the set of stops of the final route; and wherein providing the final route comprises: providing the final route to the second device in a manner that causes the final route to traverse through the set of one or more waypoints without the set of one or more waypoints being identified as stops in the set of stops of the final route in order to remove clutter in the navigation display. Removing clutter in the navigation display enhances a user’s navigation experience since clutter in a navigation application increases driver distractions and therefore poses a security risk on the road.

Regarding claims 10, 11 and 13,
All limitations have been examined with respect to the method in claims 3, 4, and 6. The device taught/disclosed in claims 10, 11 and 13, can clearly perform the method as recited in claims 3, 4, and 6. Therefore claims 10, 11 and 13, are rejected under the same rationale.

Regarding claims 16 and 19,
.



Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fuller, Park, and Rinscheid further in view of Lee et al. US20150106001A1 (henceforth Lee)

Regarding claim 7, 
Fuller does not specifically state receiving, while the vehicle is traveling along the updated route, new fuel selection data that is to be used to identify an updated set of fuel stops; determining, based on the new fuel selection data, a new initial route through one or more remaining stops of the set of operational stops; identifying a subset of the updated set of fuel stops that are within a threshold distance of the new route; selecting one or more of the subset of the updated set of fuel stops; determining a final route that includes an updated set of navigational instructions for the vehicle, wherein the final route includes the one or more of the subset of the updated set of fuel stops as part of the one or more remaining stops; and providing the second device with the final route.
	However, Lee 
receiving, while the vehicle is traveling along the updated route, new fuel selection data that is to be used to identify an updated set of fuel stops; determining, based on the new fuel selection data, a new initial route through one or more remaining stops of the set of operational stops; 
(Fig. 2 shows block 245 where the computer 105 determines whether a fuel-related threshold has been triggered (i.e. when the vehicle 101 is required to refuel before reaching a destination point) (para 0040). If a fuel-related threshold has been triggered, then the process 200 returns to the block 220, whereupon, as discussed above with respect to the block 220 and the following blocks, a new route or routes could be generated including one or more waypoints for accommodating vehicle 101 refueling needs (para 0040). Therefore, while the vehicle is traveling along the final route, an updated set of fuel stops is identified for accommodating the refueling needs of vehicle 101, and a new initial route is determined.)
identifying a subset of the updated set of fuel stops that are within a threshold distance of the new route; selecting one or more of the subset of the updated set of fuel stops; determining a final route that includes an updated set of navigational instructions for the vehicle, wherein the final route includes the one or more of the subset of the updated set of fuel stops as part of the one or more remaining stops; and providing the second device with the final route
(As shown in Fig. 2 and para 0040, after a fuel threshold is triggered in block 245, the method proceeds to step 220 where updated fuel data is retrieved, and then to block 225 where a route is generated. The method then proceed to block 230. In 

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Fuller to incorporate the teachings of Lee to include determining a final route that includes the one or more of the subset of the updated set of fuel stops as part of the one or more remaining stops, based on the new fuel selection data in order to efficiently generate a vehicle route, such that travel time is optimized and distance traveled is minimized (para 0001, Lee). Furthermore, generating and updating a route to include an updated set of fuel stops is well known in the art.

Regarding claim 14,
All limitations have been examined with respect to the method in claim 7. The device taught/disclosed in claim 14 can clearly perform the method as recited in claim 7. Therefore claim 14 is rejected under the same rationale.


All limitations have been examined with respect to the method in claim 7. The apparatus taught/disclosed in claim 20 can clearly perform the method as recited in claim 7. Therefore claim 20 is rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334.  The examiner can normally be reached on M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/G.J.L./
Examiner
Art Unit 3669



/RAMI KHATIB/Primary Examiner, Art Unit 3669